Title: To Thomas Jefferson from John Davis, 3 January 1824
From: Davis, John
To: Jefferson, Thomas


Sir.
Worcester Mass.
Jany. 3d 1824
Having understood, that you are friendly to the exertions which have for some years been making in this part of our country to reestablish the christian religion upon its primitive basis, & to purify its doctrines from the creeds and dogmas of Athanasius & Calvin, I have taken the liberty to send you by mail (this being the only mode of communication of which I can avail myself) a volum of sermons delivered before the second parish in this town by the Revd Dr. Bancroft its minister.They are as you will learn from perusal designed more for useful purposes, than for a display of theological learning, and were originally written without any expectation of their being put to the press, but were printed at the urgent request of a large number of the authors hearers.Dr. Bancroft has from the commencment of his preaching been an undeviating Unitarian—He has been a labourer in the vineyard here about forty years, and during the whole of that period has given great satisfaction to a congreation highly respectable for learning and intelligence—In the early part of his career of usefulness, he stood almost alone, the neighbouring ministers being mostly Calvinists “according to the Theilist sect” and opposed to an interchange of ministerial officers and of Christian fellowship—Now nearly one half of the parishes in the section of the Country are desidedly Unitarian, although the most strenuous efforts are, & have been daily made to check the progress of this growing heresy by denouncing the believers in this doctrine as infidels & seeking every opportunity to deny them the Christian characterThe labors of Dr. Bancroft have certainly contributed much to promote the cause of rational Religion by reconciling to the reason and understanding  of his hearers the doctrines of Jesus Christ; not that those doctrines are not of themselves revealed in a manner the most clear and intelligible, but as they have been corrupted by the strange interpretation of fanatics, it required a recurrence to the scriptures and a careful examination of the truths contained in them, to separate the doctrine of primitive christianity from the doctrines of infatuated men—This he has done, and has had the fortitude to meet and overcome the difficulties which are so forcibly and pleasantly described by the late Bishop Hare in a vein of rich & pungent satire in his Essay upon the discouragments attending the study of the scriptures—Christianity is now fast supplanting the religion of Calvin and the bible taking the place of human creeds—The light of truth is strong and steady and will, it is hoped, before long, dissipate the darkness which the Reformation left behind it—The time has come when the denunciations of Popes and fanatics carry with them little terror, ubi sentire quae velis. et quae sentias dicere licet, because there is no power to kindle the fagot.If this book affords sufficient gratification to compensate for the labor of perusal, I shall feel that I am justified in the liberty. I have taken in transmitting it to you.Respectfully Your Obt. ServtJohn Davis  of Worcester. Massts